Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 8/23/2022.
Claims 19-20 are pending.

Response to Argument
Applicant’s arguments, see page 9, filled on 8/23/2022, with respect to claims 19-20 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection of claims 19-20 has been withdrawn.
Applicant’s arguments filled on 8/23/2022 with respect to 35 U.S.C. §103 rejection of claims 19-20 have been fully considered but not persuasive.
Regarding claim 19, applicant argues that “… Thus, Agrawal is deficient with respect to amended Claim 19 as Agrawal fails to disclose at least some limitation of Claim 19. Li fails to remedy at least this deficiency of Agrawal as there also appears to be no mention or hint in Li about an apparatus (e.g., UE) receiving satellite information that includes, among other information, an additional time delay due to radio frequency (RF) switching. It follows that, even when combined, the purported combination of Agrawal and Li still fails to teach or suggest all the limitations of Claim 19 viewed as a whole.” on page 12.
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. Agrawal discloses (in Fig. 2) the kinematic (ephemeris) information and a GNSS information received by the hub 110/apparatus from the base station 140/network node, wherein the satellite location and the GNSS location of the hub is used to determine the propagation delay between hub and satellite; also ¶ 45, each satellite may occupy geographical locations (the GNSS location) at different times as the satellites propagate when ephemeris information updates (a forced ephemeris update); these different times are used to determine the first and second propagation delay (see Fig. 3)].  Thus, Agrawal discloses does disclose at least an additional time delay due to RF switching.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 19-20 are rejected under 35 U.S.C. 103 unpatentable over Agrawal et al. (US 20220150859) in view of LI et al. (CN 112996133).
 
Regarding claim 19, Agrawal discloses a method [Fig. 2, ¶¶ 37-45; a method], comprising: 
receiving, by a processor of an apparatus, satellite information in a system information block (SIB) message from a network node [Fig. 2, ¶ 37; receiving, by a processor of Hub 110, kinematic (ephemeris) information 252 of the third node (satellite) 191/(satellite information) in a system information block (SIB) message from a network node]; and 
estimating, by the processor, a position of the apparatus according to the satellite information [¶¶ 38, 71; operates to determine GNSS (global navigation satellite system) time and location information of the hub 110 itself (step 720)]; and 
wherein the satellite information comprises: a reference time of a satellite, and information about coverage on qround and a beam or cell location with the information comprising an additional time delay due to radio frequency (RF) switching [¶ 41; wherein the kinematic (ephemeris) information 252 of the satellite and a GNSS time (GNSS information 262), wherein the satellite location and the GNSS location of the hub is used to determine the propagation delay between hub and satellite; also ¶ 45, each satellite may occupy geographical locations (the GNSS location) at different times as the satellites propagate when ephemeris information updates].  
Agrawal disclose all aspects of claim invention set forth above, but does not explicitly disclose estimating, by the processor, a position of the apparatus according to the satellite information;
performing, by the processor, a positioning according to the estimated position in case of absence of a Global Navigation Satellite System (GNSS) coverage.
However, LI discloses estimating, by the processor, a position of the apparatus according to the satellite information [Page 9, solution 2; terminal can judge the relative position of the terminal using the obtaining satellite position through ephemeris, also see Page 7, method 1]; and 
performing, by the processor, a positioning according to the estimated position in case of absence of a Global Navigation Satellite System (GNSS) coverage [Page 7, Embodiment 1-2; performing downlink frequency pre-compensation, the terminal can according to the satellite relative position, and other related information (e.g., beam ID)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “estimating, by the processor, a position of the apparatus according to the satellite information [¶ ;]; and performing, by the processor, a positioning according to the estimated position in case of absence of a Global Navigation Satellite System (GNSS) coverage” as taught by LI in the system of Agrawal, so that it would support non-land network communication, compared with the need of two sets of device individual support, reducing the cost of the terminal [see LI, background, page 2, ¶ 3].

Regarding claim 20, the combined system of Agrawal and LI discloses the method of Claim 19.
LI further discloses wherein the information about the coverage on ground and the beam or cell location further comprises at least one of a beam layout, a coordinate of beam or cell center, a size of beam or cell, an antenna beam angle, an antenna aperture, a ground station location [Page 2, ¶ 5, Page 5 ¶ 6 wherein the information about beam or cell location and coverage on ground comprises at least one of a beam layout, a coordinate of beam or cell center, a size of beam or cell, an antenna beam angle, an antenna aperture, a ground station location].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469